1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   UNITED STATES OF AMERICA,         No. 2:07-cr-373 WBS
13               Plaintiff,

14       v.                            ORDER
15   JORGE MOLINA ALONSO,
16               Defendant.
17

18                               ----oo0oo----

19            Defendant Jorge Molina Alonso has filed a Motion for

20   Early Termination of Supervised Release. (Docket No. 67.)

21   Defendant alleges that he is in compliance with all of the terms

22   and conditions of his supervised release and that he has

23   completed approximately 33 months of his 60 month term.    However,

24   defendant also advises that the Probation Officer responsible for

25   his supervision does not support this motion and that she is in

26   favor of waiting until defendant has completed two thirds of his

27   term of supervision before considering early termination.

28            Upon consideration of the relevant sentencing factors
                                      1
1    set forth in 18 U.S.C. §§ 3551(a), the court is not satisfied

2    that defendant’s conduct and the interests of justice warrant

3    early termination of his term of supervised release.   See 18

4    U.S.C. §§ 3583(e)(1).   Defendant’s Motion for Early Termination

5    of Supervised Release is therefore DENIED.

6              IT IS SO ORDERED.

7    Dated:   May 27, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
